DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 3, 8, 9, 11, 16, 17, 19 have been amended.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-10, 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamir et al. (US 20150127661 A1) in view of Shoolman et al. (US 20190004906 A1).
Regarding claim 1, Zamir discloses:
a method for forming and executing a backup strategy, at least by (paragraph [0008] which describes computing an optimal centralization plan (e.g. strategy), where centralization comprises cloning (e.g. backup) of assets where such assets are files (see para. 0010. 0011).)
comprising: for each file of files from one or more data sources that is being evaluated to form the backup strategy for the file, at least by (paragraph [0015-0016] describes metadata scan of files and paragraph [0017] describes grading each file based on multiple file parameters for prioritization, as such the scanning, and grading, teaches evaluating each file to form prioritization (e.g. backup strategy) of files to be uploaded/backup (see para. 0019)
updating, by a processor, a frequency database, at least by (paragraph [0018-0019, 0035] describes file uniqueness being based on whether the file as been “seen” before and whether the file is widely availability which would involve counting how many times the file has been “seen” or is available from different sources, paragraph [0021] describes “estimation can be made to estimate a particular computing device's 110 overall activity level and a user's active and inactive time frames associated with a particular computing device 110…measure the number of reads/writes”, which requires updating frequency counter /database/log/file, paragraph [0022] describes analyzing amount of modified user data file per hour of day, which would involve updating a frequency counter/database/log/file)
evaluating, by the processor, a uniqueness for the file stored at a data source of the one or more data sources by comparing at least a portion of data of the file to the frequency database, at least by (paragraph [0018-0019, 0035], as shown above, describes uniqueness of the file being based on whether the file is widely available from other sources or organization, it should be understood that determining whether the file is widely available involves counting how many times the file has been “seen” or is available from different sources)
categorizing, by the processor, the file into a hierarchy of logical types according to properties of the file, at least by (paragraph [0017, 0035] which discloses priorities based on parameters such as file location, files grouped in folder categories like “Documents”, “Pictures”, "ProgramData", "Program Files", or file type/extension, or usage categories such as recently modified/created/accessed files)
forming, by the processor, the backup strategy for the file according to the uniqueness and categorization of the file, at least by (paragraph [0017] which describes forming the backup strategy as prioritization by grading each file based on several parameters where the parameters includes said categorization of files as shown above and uniqueness as shown in paragraph [0018, 0035]).
adding, by the processor, an instant copying to the backup strategy for the file, when the file is determined as having a desired recovery time less than a predetermined recovery time threshold; and executing, by the processor, the backup strategy for the file, at least by (paragraph [0017] which describes forming backup strategy which adds to the backup strategy)
But Zamir fails to specifically disclose said strategy as being an instant copying, when when the file is determined as having a desired recovery time less than a predetermined recovery time threshold; and executing, by the processor, the backup strategy for the file
However, Shoolman teaches the above limitations at least by (paragraph [0014] and claim 1, specifically describes “determine a recovery time to recover the shard from an append-only file; determine whether the recovery time exceeds a recovery time threshold… when the recovery time is determined to exceed the recovery time threshold, cause an append-only-file rewrite to be performed”, where append only file (AOF) rewrite is interpreted as instant copying, and said AOF rewrite is associated with backup strategy as paragraph [0004-0005] describes AOF as copying data to an append only file stored in non-volatile storage for recovery.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Shoolman into the teaching of Zamir because they are related to providing data backups and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of ensuring a particular service level by assuring particular recover times taught by Shoolman in para. 10 and claim 3.
As per claim 2, claim 1 is incorporated and Zamir further discloses:
wherein the categorizing of the file further comprises: analyzing metadata associated with the file; analyzing contents of the file; and classifying the file based on the metadata associated with the file and the contents of the file, at least by (paragraph [0015-0016] describes metadata scan of files and paragraph [0017, 0035] describes grading each file based on multiple file parameters for prioritization, also discloses priorities based on parameters such as file location, files grouped in folder categories 
As per claim 5, claim 1 is incorporated and Zamir discloses:
wherein the backup strategy comprises one or more of: an instant copy, a local copy, and a cloud storage, at least by (paragraph [0028] which discloses creating a point-in-time snapshot, which can be interpreted as both instant copy and local copy as the snapshot is kept locally, (see para. 0040).  Also paragraph [0037] describes copying the files to the central server, such server is remote to client devices and communicates through network 112 see para. 0014 and Fig. 1, such network may be a wide area network which would make the server equivalent to a cloud storage)
As per claim 7, claim 1 is incorporated and Zamir discloses:
wherein the uniqueness is evaluated based on a deep learning analysis of one of: a local data set and an external data set, wherein the local data set comprises an archive and the external data set comprises the Internet, at least by (paragraph [0018, 0035] which describes evaluating worldwide file uniqueness, determining whether the file has or has not been “seen” in any other organization, which would involve comparing a local file or set of files with files/set of files in other organization/worldwide, (e.g. internet))
As per claim 8, claim 7 is incorporated and Zamir discloses:
wherein the evaluation of the uniqueness based on the deep learning comprises one or more of: considering the authorship of the file, considering metadata regarding a location of the file in combination with the authorship of the file, and considering an availability of the file in the local and external data sets, at least by (paragraph [0035] “metadata (e.g., a combination of its filename, size, and modification time) for files stored on a plurality of computing devices (e.g., computing devices 110) is received. At 204, an importance level for each of the files is determined from the metadata. In one embodiment, a level of importance is based on several parameters. One of the parameters may be file location, such as standard user data folders (e.g. "Documents", and "Pictures"), potential user data folders (e.g., folders directly under the root directory, which are not pre-defined OS/system folders and are not mapped by MSI as an application's installation location), per-user application data (e.g. the user's "ProgramData" folder), global application data (e.g. the global "ProgramData" folder), application binary folders (the "Program Files" folders), and operating system folders. Other possible parameters may be file type/extension (preferring document-related extensions over binary and application extensions), worldwide file uniqueness (preferring files whose meta-information checksum had not been seen before in any other organization), and file usage timestamps (preferring recently modified/created/accessed files over stale files)”, user data folders, per-user application data, file usage timestamps related to with files being modified/created/accessed, all may provide information related to file authorship, also file uniqueness provide information about file availability)
Claims 9, 10, 13, 15 and 16 recite equivalent claim limitations as claims 1, 2, 5, 7 and 8 above, except that they set forth the claimed invention as a system; Claims 17 and 18 recite equivalent claim limitations as claims 1 and 2 above, except that they set forth the claimed invention as a . 
Claims 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamir and Shoolman in view of Phillipi et al. (US 20080208929 A1).
As per claim 4, claim 1 is incorporated and Zamir fails to disclose:
further comprising: evaluating a confidentiality of a file prior to forming the backup strategy, the evaluation being to determine whether the file is confidential and, when the file is confidential, to determine a degree of confidentiality; and selecting a strength of one or more encryption algorithms according to the determined degree of confidentiality.
However, Phillipi teaches the above limitations at least by (paragraph [0061] determines whether the data should be kept confidential and its degree of confidentiality and determines that record level encryption is required, paragraph [0063] which determines whether the data is confidential and its degree of confidentiality requires file-level encryption; where such encryption is provided prior to determining how the data should be backed up see paragraph [0065-0066]
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Phillipi into the teaching of Zamir and Shoolman because they are related to providing data backups and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing encryption data granularity which allows different levels of visibly to the records being backed up as taught by Phillipi in para. 0025 and 0026.
. 

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamir and Shoolman in view of Venkatesh et al. (US 20180067813 A1).
As per claim 6, claim 1 is incorporated and Zamir discloses:
the backup strategy further being formed according to one or more of: an importance, a recovery time, and a recovery point objective of the file, at least by (paragraph [0017] describes the backup strategy (e.g. prioritization) being based an estimated importance of each file.)
But Zamir fails to specifically disclose: a recovery time, and a recovery point objective of the file
However, Venkatesh teaches the above limitations at least by (paragraph [0011] “strategy should include backup of databases/applications with efficient device utilization in terms of used storage space in order to have a better Recovery Point Objective (RPO), a better Recovery Time objective (RTO)”)
Also Shoolman discloses backup strategy based on recovery time, at least by (paragraph [0014] and claim 1, specifically describes “determine a recovery time to recover the shard from an append-only file; determine whether the recovery time exceeds a recovery time threshold… when the recovery time is determined to exceed the recovery time threshold, cause an append-
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Venkatesh into the teaching of Zamir and Shoolman because they are related to providing data backups and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of choosing a backup strategy that satisfies criterias realted to Recovery Point Objective (RPO), a better Recovery Time objective (RTO),  up as taught by Venkatesh in para. 0011-0012.
Claim 14 recite equivalent claim limitations as claim 6 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claims 3, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        4/30/2021